






--------------------------------------------------------------------------------

STERLING BANCORP (FKA PROVIDENT NEW YORK BANCORP)
ID: 80-0091851
400 Rella Boulevard
Montebello, NY 10901


 
Performance Award Notice and Award Agreement



--------------------------------------------------------------------------------



Award Number:                 
Name of Award Holder                        Plan:         2015


            
Address                    City            State                Zip



--------------------------------------------------------------------------------



Effective __________ (“Award Date”), you have been granted a Performance Award
of ________ shares of STERLING BANCORP (FKA PROVIDENT NEW YORK BANCORP) (the
“Company”) Common Stock. These shares are restricted contingent upon the Service
Conditions and the Performance Conditions.


The total Fair Market Value of the Performance Award on the Award Date is
$__________.


The Service Conditions and Performance Conditions will be determined on the
date(s) below with respect to the Awarded Shares opposite such date(s):


Vesting Date   


Awarded Shares
 
 
 
 






 
 

--------------------------------------------------------------------------------



By your signature and the Company’s signature below, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Plan and this Award Notice (including Exhibit A), all of which are attached and
made a part of this document.

--------------------------------------------------------------------------------



STERLING BANCORP (FKA PROVIDENT NEW YORK BANCORP)




________________________________________________    _____________________________
Print Name:                        Date:
Title:        


HOLDER






________________________________________________    _____________________________
Print Name:                        Date:





--------------------------------------------------------------------------------








EXHIBIT A




STERLING BANCORP
2015 OMNIBUS EQUITY AND INCENTIVE PLAN
PERFORMANCE AWARD NOTICE AND AWARD AGREEMENT


General Terms and Conditions


Section 1.     Size and Type of Award. This Award is a performance-based Stock
award. The shares of Common Stock (the “Shares”) of Sterling Bancorp (the
“Company”) covered by this Award (the “Awarded Shares”) are listed on the
Performance Award Notice and Award Agreement (the “Award Notice”), and is
subject to all of the terms and conditions of the Sterling Bancorp 2015 Omnibus
Equity and Incentive Plan (the “Plan”).
 
Unless otherwise specified by the Compensation Committee, your Awarded Shares as
set forth on this Award Notice will be designated “Escrow,” registered in the
name of the Recipient and held by the Compensation Committee, together with a
stock power executed by the Recipient in favor of the Compensation Committee, on
a pooled basis with other employees’ performance-based Awarded Shares. You may
receive additional Shares, or forfeit Awarded Shares, as set forth in Sections 2
and 3 below.


Your employment with the Company, Sterling National Bank, and/or any of their
subsidiaries constitutes adequate consideration for the issuance of the Awarded
Shares to you having a value at least equal to the par value of the Awarded
Shares, but the vesting conditions described below will nevertheless determine
your right to acquire unrestricted ownership of the Awarded Shares.


Section 2.     Confidentiality and Non-Solicitation Agreement. This Award,
including the vesting and issuance of the Awarded Shares, is conditioned upon
the execution and delivery of the standard Confidentiality and Non-Solicitation
Agreement required by the Company, Sterling National Bank and/or any of their
subsidiaries, as applicable (the “Non-Solicitation Agreement”), on or prior to
the date of this Award and such Non-Solicitation Agreement remaining in full
effect during the entire term of this Award.  In the event you fail to execute
and deliver the Non-Solicitation Agreement on or prior to the date of this Award
or revoke or violate such Non-Solicitation Agreement at any time during the term
of this Award, you will forfeit all Awarded Shares.  For the avoidance of doubt,
a new Non-Solicitation Agreement does not need to be executed in connection with
each equity award; rather, you need only have a single executed Non-Solicitation
Agreement in effect and on file with the Company, Sterling National Bank and/or
any of their subsidiaries, as applicable. 


Section 3.     Vesting.
 
(a)     Vesting Conditions. There are conditions you must satisfy before your
Performance-Based Stock Award will vest:


(i)     You must remain in the continuous service of the Company, Sterling
National Bank and/or any of their subsidiaries through the vesting date(s) (the
“Vesting Date”) shown in this Award Notice (the “Service Conditions”).
 
(ii)     Any Performance Goal(s) specified in this Award Notice must be met as
of the end of their respective Performance Period(s) as determined by the
Compensation Committee on the basis of such evidence as it deems appropriate
(the “Performance Conditions”).


(iii)     Awarded Shares, as adjusted based on satisfaction of the Service
Conditions and Performance Conditions, will vest and become non-forfeitable on
the Vesting Date.


As a general rule, if you have satisfied BOTH the Service Conditions and the
Performance Conditions, your right to the Awarded Shares will be
non-forfeitable.




Page 1 of 4





--------------------------------------------------------------------------------





(b)     Vesting Date. The Vesting Date for your Awarded Shares, as adjusted, is
specified on this Award Notice. If both the Service Conditions and the
Performance Conditions are satisfied on the Vesting Date, you will obtain
unrestricted ownership of the Awarded Shares, as adjusted, that vest on that
Vesting Date. A stock certificate evidencing unrestricted ownership will be
transferred to you.


(c)     Forfeitures. If you terminate service with the Company, Sterling
National Bank and/or any of their subsidiaries prior to a Vesting Date, you will
forfeit any Awarded Shares that are scheduled to vest on or after your
termination date. If you remain in continuous service with the Company, Sterling
National Bank and/or any of their subsidiaries through the applicable Vesting
Date but one or more of the applicable Performance Conditions are not satisfied,
you will forfeit any Awarded Shares the vesting of which depended on
satisfaction of the unsatisfied Performance Condition(s). When you forfeit
Awarded Shares, all of your interest in the Awarded Shares will be canceled and
any stock certificate or other evidence of ownership must be returned to the
Company. You agree to take any action and execute and deliver any document that
the Company requests to effect the return of your unvested Awarded Shares. In
the event you do not cooperate with the Company in this regard, you hereby
appoint and designate the Company as your attorney-in-fact for the purpose of
taking any action and signing any document, in your name, which the Company
determines is necessary to enforce the forfeiture.


(d)     Change in Control. The conditions applicable to the Awarded Shares shall
be deemed satisfied at the target level and shall become free of all
restrictions and become fully vested and transferable if (1) a Change in Control
occurs, and (2) at any time after the Change in Control and during the
twenty-four (24) month period ending on the second anniversary of the Change in
Control, your service with the Company, Sterling National Bank and/or any of
their subsidiaries is terminated without Cause or for Good Reason.     


(e)     Death or Disability. In the event your service terminates due to death
or disability, you will receive a pro-rated portion of the Awarded Shares at the
end of the Performance Period provided the Performance Conditions are satisfied.
The pro-rated portion will be determined by calculating the total number of
Awarded Shares you would have received if your employment had not terminated
prior to the end of the Performance Period, and multiplying that number by a
fraction, the numerator of which is the number of full and partial months of
employment that you completed after the Award Date, and the denominator of which
is the number of full and partial months between the Award Date and the end of
the Performance Period.
    
(f) Termination without Cause, Termination for Good Reason and Retirement. If
the Company, Sterling National Bank and/or any of their subsidiaries terminates
your employment without Cause or you terminate your employment with Good Reason
or due to Retirement, you will forfeit any Awarded Shares that have not been
earned, or for which the Performance Conditions have not been attained, prior to
that date, in accordance with Section 3(c) above.


(g)     Definition of Service. For purposes of determining the vesting of your
Awarded Shares, you will be deemed to be in the service of the Company, Sterling
National Bank and/or any of their subsidiaries for so long as you serve in any
capacity as an employee, officer, non-employee director or consultant of the
Company, Sterling National Bank and/or any of their subsidiaries.


(h) Application of Clawback Policy. Notwithstanding anything in this Award
Notice to the contrary, the Awarded Shares and any related dividends shall be
subject to adjustment and/or recovery, in whole or in part, following the date
on which they become vested and payable if and to the extent (i) required by any
applicable law, rule or regulation or (ii) provided under the terms of any
clawback policy or other policy of similar import adopted by the Company and in
effect on the date the Awarded Shares or dividends, as applicable, become vested
and payable.
 
Section 4.     Dividends. Dividends or distributions paid on Awarded Shares,
whether or not in cash, will not be paid to you currently. Instead, they will be
vested, accumulated and paid to you if, as and when the related Awarded Shares
become vested and will be subject to the same Service Conditions and Performance
Conditions as the Awarded Shares.
 
Section 5.     Voting and Tender Rights. You will not have the right to vote, or
direct the voting of, Awarded Shares, or the right to respond, or direct the
response with respect to Awarded Shares to any tender offer, exchange offer or
other offer made to the holder of Shares, unless and until the applicable
Service Conditions and Performance Conditions have been satisfied and ownership
of record of the Awarded Shares has been transferred to you.
 


 
Page 2 of 4



--------------------------------------------------------------------------------





Section 6.    No Right to Continued Service. Nothing in this Award Notice, or
any action of the Board or the Compensation Committee with respect to this Award
Notice, shall be held or construed to confer upon you any right to a
continuation of service by the Company, Sterling National Bank, or any of their
subsidiaries. You may be dismissed or otherwise dealt with as though this Award
Notice had not been entered into.


Section 7.    Taxes. Where any person is entitled to receive Shares pursuant to
the Award granted hereunder, the Company shall have the right to require such
person to pay to the Company the amount of any tax which the Company is required
to withhold with respect to such Shares, or, in lieu thereof, to retain, or to
sell without notice, a sufficient number of Shares to cover the amount required
to be withheld.


Section 8.    Notices. Any communication required or permitted to be given under
the Plan, including any notice, direction, designation, comment, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally or five (5) days after mailing if
mailed, postage prepaid, by registered or certified mail, return receipt
requested, addressed to such party at the address listed below, or at such other
address as one such party may by written notice specify to the other party:


If to the Recipient, to the Recipient’s address as shown in the Company’s
records.


If to the Compensation Committee:


Sterling Bancorp
c/o Sterling National Bank
400 Rella Blvd.
Montebello, New York
Attention: Compensation Committee and Corporate Secretary


Section 9.    Restrictions on Transfer. The Performance-Based Stock Award
granted hereunder shall not be subject in any manner to anticipation, alienation
or assignment, nor shall such award be liable for or subject to debts,
contracts, liabilities, engagements or torts, nor shall it be transferable by
the Recipient other than by will or by the laws of descent and distribution or
as otherwise permitted by the Plan. To name a beneficiary, complete the attached
Appendix A and file it with the Corporate Secretary of the Company.


Section 10.    Successors and Assigns. This Award Notice shall inure to the
benefit of and shall be binding upon the Company and the Recipient and their
respective heirs, successors and assigns.


Section 11.    Construction of Language. Whenever appropriate in this Award
Notice, words used in the singular may be read in the plural, words used in the
plural may be read in the singular, and words importing the masculine gender may
be read as referring equally to the feminine or the neuter. Any reference to a
section shall be a reference to a section of this Award Notice, unless the
context clearly indicates otherwise. Capitalized terms not specifically defined
herein shall have the meanings assigned to them under the Plan.


Section 12.    Governing Law. This Award Notice shall be construed, administered
and enforced according to the laws of the State of New York without giving
effect to the conflict of law principles thereof, except to the extent that such
laws are preempted by federal law. The federal and state courts having
jurisdiction in Rockland County, New York shall have exclusive jurisdiction over
any claim, action, complaint or lawsuit brought under the terms of the Plan. By
accepting any Award granted under this Award Notice, the Recipient, and any
other person claiming any rights under this Award Notice, agrees to submit
himself or herself, and any such legal action as he or she shall bring under the
Plan, to the sole jurisdiction of such courts for the adjudication and
resolution of any such disputes.


Section 13.    Amendment. This Award may be amended, in whole or in part and in
any manner not inconsistent with the provisions of the Plan, at any time and
from time to time, by written agreement between the Company and the Recipient.
This Award Notice amends and supersedes any Award Notice bearing the same
effective date.




 
Page 3 of 4



--------------------------------------------------------------------------------





Section 14.    Plan Provisions Control. This Award Notice and the rights and
obligations created hereunder shall be subject to all of the terms and
conditions of the Plan that would apply if this Award Notice were being made
under the Plan. In the event of any conflict between the provisions of the Plan
and the provisions of this Award Notice, the terms of the Plan, which are
incorporated herein by reference, shall control. By signing this Award Notice,
the Recipient acknowledges receipt of a copy of the Plan. The Recipient
acknowledges that he or she may not and will not rely on any statement of
account or other communication or document issued in connection with the Award
other than the Plan, this Award Notice, or any document signed by an authorized
representative of the Company that is designated as an amendment of the Plan or
this Award Notice.




 
Page 4 of 4



--------------------------------------------------------------------------------








APPENDIX A TO PERFORMANCE AWARD NOTICE AND AWARD AGREEMENT
Beneficiary Designation Form - Performance-Based Stock




GENERAL
INFORMATION


Use this form to designate the Beneficiary(ies) who may receive
Performance-Based Stock Awards that become vested at your death.
Name of Person
Making Designation    


Social Security Number ______—_____—______
 
BENEFICIARY
DESIGNATION
Complete sections A and B. If no percentage shares are specified, each
Beneficiary in the same class (primary or contingent) shall have an equal share.
If any designated Beneficiary predeceases you, the shares of each remaining
Beneficiary in the same class (primary or contingent) shall be increased
proportionately.


A PRIMARY BENEFICIARY(IES).  I hereby designate the following person as my
primary Beneficiary under the Plan, reserving the right to change or revoke this
designation at any time prior to my death:


Name
Address
Relationship
Birthdate
Share
   
   
   
   
   
   %
   
   
   
   
   
   %
   
   
   
   
   
   %
Total = 100%
B CONTINGENT BENEFICIARY(IES).  I hereby designate the following person(s) as my
contingent Beneficiary(ies) under the Plan to receive benefits only if all of my
primary Beneficiaries should predecease me, reserving the right to change or
revoke this designation at any time prior to my death as to all outstanding
Awards:


Name
Address
Relationship
Birthdate
Share
   
   
   
   
   
   %
   
   
   
   
   
   %
   
   
   
   
   
   %
Total = 100%
S
I
G
N
H
E
R
E
I understand that this Beneficiary Designation shall be effective only if
properly completed and received by the Corporate Secretary of Sterling Bancorp
prior to my death, and that it is subject to all of the terms and conditions of
the Plan. I also understand that an effective Beneficiary designation revokes my
prior designation(s) with respect to all outstanding Awards.




                                 
         Your Signature                                 Date





---------------------------------------------------- Internal Use Only
------------------------------------------------------------


This Beneficiary Designation was received by the Corporate Secretary of Sterling
Bancorp on the date indicated.




 






By                      
   Authorized Signature Date       


Comments












--------------------------------------------------------------------------------








APPENDIX B TO PERFORMANCE-BASED STOCK AWARD NOTICE

[Insert Performance Vesting Conditions as determined by the Compensation
Committee]
 







